317 F.2d 925
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Appellant,v.Russelle L. LAWSON, Appellee.
No. 20343.
United States Court of Appeals Fifth Circuit.
June 12, 1963.

Appeal from the United States District Court for the Eastern District of Louisiana, Herbert W. Christenberry, Chief Judge.
F. Carter Johnson, Jr., Porteous & Johnson, Ben C. Toledano, New Orleans, La., for appellant.
Arthur C. Reuter, Reuter, Reuter & Schott, Patrick M. Schott, New Orleans, La., Malcolm H. Aukerman, Newport, Ind., for appellee.
Before RIVES, CAMERON and HAYS*, Circuit Judges.
PER CURIAM.


1
The sole question presented for review is whether the district court erred in denying the appellant's, defendant's motion for a directed verdict. We agree with the district court that the evidence presented a case for the jury's determination. The judgment is therefore


2
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation